Citation Nr: 1626800	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent.

2. Whether the reduction of the evaluation for bilateral hearing loss from 30 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 until November 1964.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2010 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Manchester, new Hampshire. The claims were subsequently transferred to the St. Petersburg, Florida RO. 

A June 2009 rating decision increased the Veteran's service-connected bilateral hearing loss from 10 percent to 30 percent, effective December 29, 2008.

In January 2010 rating decision, the RO found that clear and unmistakable error had been committed in the evaluation of hearing loss and proposed a retroactive evaluation of 10 percent.

An April 2010 rating decision reduced the rating of the Veteran's service-connected bilateral hearing loss from 30 percent to 10 percent effective July 1, 2010.

In May 2016 the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO. A transcript of the hearing has been associated with the claims folders.

FINDINGS OF FACT

1. The Veteran's service-connected PTSD has been manifested by memory loss, depression, anxiety, disturbances of mood, hesitant speech, hypervigilance, and sleep impairment difficulty in establishing and maintaining effective work and social relationships throughout the entire claims period.

2. In January2010, the RO notified the Veteran of a proposal to reduce the evaluation for his bilateral hearing loss disability from 30 percent to 10 percent.
 
3. An April 2010 rating decision reduced the evaluation for the Veteran's bilateral hearing loss disability from 30 percent to 10 percent effective July 1, 2010.

4. At the time of the reduction, the 30 percent rating for the bilateral hearing loss disability had been in effect for a period less than five years.

5. The May 2009 VA medical examination reflects the Veteran's bilateral hearing loss disability as noncompensable.
 
 6. The June 2009 decision that had assigned a 30 percent rating was based on clear and unmistakable error.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 50 percent, and no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for restoration of a 30 percent rating from July 1, 2010 for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.85, 4.86, Diagnostic Codes 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

In the May 2016 Board hearing, the Veteran explained that he is seeking a disability rating of 50 percent for his PTSD. (See hearing transcript page 19). The Veteran further explained that he will be fully satisfied with a 50 percent disability rating for his service-connected PTSD. In this decision, the Board grants the Veteran's claim for entitlement to an increased rating for PTSD from 30 percent to 50 percent disabling, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Post-Traumatic Stress Disorder (DC 9411)

The Veteran's service-connected PTSD disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2015). The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A May 2009 VA examination reflects that the Veteran with hesitant speech, anxious mood, depression, no hallucinations, no illusions, no delusions, and no suicidal or homicidal ideation. Additionally, the May 2009 examination notes the Veteran with mild short-term memory impairment, mild attention/concentration impairment, anxiety, short tempered, hypervigilance, and a sense of disillusionment.

A subsequent VA examination in June 2012 notes that the Veteran with feelings of detachment from others, restricted range of affect, sleep impairment, irritability, outburst of anger, difficulty concentrating, hypervigilance, and depression. The examination further notes the Veteran with anxiety, suspiciousness, mild memory loss, disturbances in mood, and difficulty establishing and maintaining effective work and social relationships. 

As noted above, a 50 percent disability evaluation is warranted where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

In the present case the Board finds that the Veteran's symptoms impair his social and occupational functions. The claims folder reflects that the Veteran prefers to isolate himself from others. Further, the medical evidence reflects the Veteran with memory loss, hesitant speech, disturbances in mood, and difficulty in establishing and maintaining effective work and social relationships. 

Based on the above, an initial rating of 50 percent disabling is warranted for PTSD under DC 9411.

As explained above, the Veteran has communicated that he is seeking a disability rating of 50 percent for his PTSD; which if granted, he will be fully satisfied with the rating. As this decision awards the Veteran a 50 percent disability rating for his PTSD, thus, fully granting the benefit sought on appeal, a discussion in regard as to whether a higher rating is applicable is not warranted. 

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's PTSD are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's PTSD disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his PTSD. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.

Reduction

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155 (West 2014). Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000).

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. 38 C.F.R. § 4.1. If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2. When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms. 38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105(e).

The procedural requirements for reduction have been satisfied in this case. A January 2010 reduction proposal was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days. The Veteran's bilateral hearing loss disability was subsequently reduced from 30 percent to 10 percent in an April 2010 rating decision. As such, the proper procedures were followed.

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding.

In regard to the Veteran's evaluation for bilateral hearing loss disability, VA provided an examination in May 2009, which the RO used as a basis in reducing the Veteran's rating. The adequacy of these examinations will be addressed below. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b). Where a Veteran's schedular rating has been both stable and continuous for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344(a). The duration of the rating is measured from the effective date of the rating to the effective date of the reduction. Brown, 5 Vet. App. at 418. Here, the prior 40 percent disability rating for the Veteran's bilateral hearing loss disability was in effect for less than five years. Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction. VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Analysis

As previously mentioned, all procedural requirements have been met; thus the only issue remaining is whether the reduction was proper based upon the evidence of record. Specifically, certain regulations "impose a clear requirement that VA rating reduction, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id.  at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

In a June 2009 rating decision the RO increased the Veteran's bilateral hearing loss disability from 10 percent to 30 percent, effective December 29, 2008. The RO used a May 2009 VA medical examination as the basis for the 30 percent disability rating. The examination report reflects that the Veteran's relevant pure thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
45
55
60
80
LEFT
45
55
65
90

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 60 decibels. His pure tone threshold average for the left ear was recorded as 64 decibels. His speech recognition ability was 88 percent for the right ear and 84 percent for the left ear using the Maryland CNC speech recognition test. 

Applying 38 C.F.R. § 4.85, Table VI to the May 2009 VA audiogram examination, the Veteran's right ear hearing loss is a Level III impairment. The Veteran's left ear hearing loss is Level III impairment. 

Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column III.

In the January 2010 reduction proposal, the RO explained that the previous assignment of a 30 percent disability rating for bilateral hearing loss disability was clearly and unmistakable erroneous, and as such, a reduction back to 10 percent is warranted. The Board agrees.

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error. See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). In order for clear and unmistakable error to exist, the Court has stated:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

It is important to understand that clear and unmistakable error is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Here, the May 2009 VA audiological results clearly reflect that the Veteran was not entitled to a 30 percent rating for his service-connected bilateral hearing loss disability, the assignment of a 30 percent rating was clearly and unmistakably erroneous, and April 2010 reduction decision was proper.


ORDER

Entitlement to an initial rating of 50 percent disabling, and no higher, for PTSD, is granted, subject to the laws and regulations controlling the award of monetary benefits.

The reduction of the Veteran's service-connected bilateral hearing loss disability effective July 1, 2010 was proper and restoration of a 30 percent evaluation is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


